Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final rejection is in response to claims filed 6/21/2022.  Claims 1-6, 8, 9, 13-20, 22, 23, and 25 are cancelled.  Claims 7 and 21 are amended.  Claims 7, 10-12, 21, and 24 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Army 2012/0180886 in view of Marti “Networked Control Systems Overview”, Massioni “Distributed Control for Identical Dynamically Coupled Systems: A Decomposition Approach”, Dehner “Efficient controls requires feedback”, and Efunda “Flowrate Calculation for an Orifice Flowmeter”.
Regarding claim 7, Army (Fig. 3 and Fig. 4) teaches a distributed control system (the system shown in Fig. 3 and Fig. 4) for an aircraft (the aircraft in part comprising aircraft propulsion system 10), comprising: a gas turbine engine (14) having a bleed air port (28 and 30); an air management system (Fig. 3 Air Management); a first local control unit (torque motor 262b and bleed system controller per [0027] … Torque motors 264a-264c, bleed air pressure sensors 262a-262b, and valve position sensors 274a-274c are electrically connected to a bleed system controller (not shown)) having: a first sensor (262a) operable to provide a first signal (the signal representing the pressure in pipe 252 between bleed valve 256a and bleed valve 256b provided to the bleed system controller [0027] Bleed air pressure sensors 262a-262b are connected to pipe 252 such that bleed air pressure sensor 262a (High Stage Pressure Sensor) senses pressure in pipe 252 between bleed valve 256a and bleed valve 256b, and bleed air pressure sensor 262b (Manifold Pressure Sensor) senses pressure in pipe 252 between bleed valve 256b and bleed valve 256c. Valve position sensors 274a-274c connect to corresponding bleed valves 256a-256c to measure the positions of bleed valves 256a-256c. Torque motors 264a-264c, bleed air pressure sensors 262a-262b, and valve position sensors 274a-274c are electrically connected to a bleed system controller (not shown)); a first valve (256b) having a first inlet (the inlet of 256b) of fluidly coupled with the bleed air port (see Fig. 3) via a first conduit (the conduit downstream of 242 and 256a and upstream of 256b) and having a first outlet (the outlet of 256b) fluidly coupled to a second valve (256c), the first valve being adjustable to control air flow ([0029] Torque motors 264a-264c permit a portion of supply air from pneumatic supply line 250 to pressurize pneumatic control lines 248a-248c sufficiently to cause pneumatic actuators 258a-258c to open or close bleed valves 256a-256c as needed to achieve the bleed air pressure required by the air management system. For example, when bleed air is desired at pressures less than that of intermediate pressure bleed air line 28, torque motor 264a modulates the supply air from pneumatic supply line 250 to pressurize pneumatic control line 248a such that pneumatic actuator 258a closes bleed valve 256a, preventing high pressure air from flowing through bleed valve module 244. Bleed air pressure is provided by intermediate pressure bleed air line 28 and controlled by modulating bleed valve 256b by torque motor 264b via pneumatic control line 248b and pneumatic actuator 258b); a first controller (torque motor 264b and bleed system controller per [0027] … Torque motors 264a-264c, bleed air pressure sensors 262a-262b, and valve position sensors 274a-274c are electrically connected to a bleed system controller (not shown)) operable to receive a first target control reference (the bleed air controller uses the bleed air pressure information from bleed air sensor 262a to control the valve position to correctly set the pressures measured at 262a, so the controller is operable to receive a targeted pressure for the pressure measured by 262a [0031] Bleed air pressure sensors 262a-262b provide bleed air pressure information to the bleed system controller such that the bleed system controller can determine the electronic control signals to send to torque motors 264a-264c to achieve the desired bleed air pressure from bleed air conditioning system 234. Valve position sensors 274a-274c directly measure the positions of bleed valves 256a-256c to provide valve position information to the bleed system controller such that the bleed system controller can more quickly and accurately adjust torque motors 264a-264c to produce the desired bleed air pressure. By closely coupling the feedback control information provided by valve position sensors 274a-274c with the accurate adjustment of torque motors 264a-264c, the bleed system controller provides better control with reduced control oscillations. Reducing control oscillations further enhances component reliability and lifetime by reducing the adjustments required of bleed valves 256a-256c, which reduces wear on bleed valves 256a-256c), the first local feedback controller operable to actuate the first valve based on the first target control reference and the first signal (see [0031] supra), wherein the first signal is indicative of a first flow rate of bleed air (the flow rate associated with the pressure in pipe 252 between bleed valve 256a and bleed valve 256b) within the first conduit between the bleed air port and the first valve (see [0027] supra, the pressure in the first conduit is one of the parameters controlling the flow rate in the first conduit), and wherein the first local feedback controller performs a closed loop control (see [0032] supra) to provide localized (see Fig. 3) real-time control of the first valve via a first actuator (torque motors 264b), based on the first signal provided by the first sensor (see [0032] supra) and a first target control reference (see [0032] supra); and a second local control unit (torque motor 262c and bleed system controller per [0027] … Torque motors 264a-264c, bleed air pressure sensors 262a-262b, and valve position sensors 274a-274c are electrically connected to a bleed system controller (not shown)) having: a second sensor (262b) operable to provide a second signal (the signal representing the pressure in pipe 252 between bleed valve 256b and bleed valve 256c provided to the bleed system controller [0027] Bleed air pressure sensors 262a-262b are connected to pipe 252 such that bleed air pressure sensor 262a (High Stage Pressure Sensor) senses pressure in pipe 252 between bleed valve 256a and bleed valve 256b, and bleed air pressure sensor 262b (Manifold Pressure Sensor) senses pressure in pipe 252 between bleed valve 256b and bleed valve 256c. Valve position sensors 274a-274c connect to corresponding bleed valves 256a-256c to measure the positions of bleed valves 256a-256c. Torque motors 264a-264c, bleed air pressure sensors 262a-262b, and valve position sensors 274a-274c are electrically connected to a bleed system controller (not shown)); the second valve having a second inlet (the inlet of 256c) fluidly coupled with the first outlet of the first valve (see Fig. 3) and having a second outlet fluidly coupled to the air management system (see Fig. 3) via a second conduit (240), the second valve being adjustable to control air flow (see Fig. 3); and a second controller (torque motor 262c and bleed system controller per [0027] … Torque motors 264a-264c, bleed air pressure sensors 262a-262b, and valve position sensors 274a-274c are electrically connected to a bleed system controller (not shown)) operable to receive a second target control reference (the bleed air controller uses the bleed air pressure information from bleed air sensor 262b to control the valve position to correctly set the pressures measured at 262b, so the controller is operable to receive a targeted pressure for the pressure measured by 262b see [0031] Bleed air pressure sensors 262a-262b provide bleed air pressure information to the bleed system controller such that the bleed system controller can determine the electronic control signals to send to torque motors 264a-264c to achieve the desired bleed air pressure from bleed air conditioning system 234. Valve position sensors 274a-274c directly measure the positions of bleed valves 256a-256c to provide valve position information to the bleed system controller such that the bleed system controller can more quickly and accurately adjust torque motors 264a-264c to produce the desired bleed air pressure. By closely coupling the feedback control information provided by valve position sensors 274a-274c with the accurate adjustment of torque motors 264a-264c, the bleed system controller provides better control with reduced control oscillations. Reducing control oscillations further enhances component reliability and lifetime by reducing the adjustments required of bleed valves 256a-256c, which reduces wear on bleed valves 256a-256c), the second local feedback controller operable to actuate the second valve based on the second target control reference and the second signal (see [0031] supra), wherein the second signal is indicative of a second flow rate (the flow rate in 240) of bleed air within a second conduit (240) between the second outlet of the second valve and the air management system (see [0027] supra, the second signal is the pressure at the upstream end of the valve 256c which is one of the parameters controlling the flow rate into 240).
Army as discussed above does not disclose wherein the air management system comprises an environmental control system pack and the distributed control system is a distributed environmental control system.
Army teaches aircraft air management systems supply bleed air to a variety of aircraft systems, such as an environmental control system ([0002] Aircraft air management systems supply bleed air to a variety of aircraft systems, such as an environmental control system to maintain aircraft cabin air pressures and temperatures within a target range for the safety and comfort of aircraft passengers, anti-icing systems, air-driven pumps, etc…)
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the aircraft air management system of Army to comprise an environmental control system (pack) since Army teaches aircraft air management systems supply bleed air to a variety of aircraft systems, such as an environmental control system to maintain aircraft cabin air pressures and temperatures.
Army as discussed above does not disclose the first valve being adjustable among adjustable among a first plurality of valve positions to control air flow, the first plurality of valve positions comprising at least a first open position and a first closed position or the second valve being adjustable among a second plurality of valve positions to control air flow, the second plurality of valve positions comprising at least a second open position and a second closed position.
Army teaches the adjusting the valves as needed to provide the desired bleed air pressure from the bleed air conditioning system ([0031] Bleed air pressure sensors 262a-262b provide bleed air pressure information to the bleed system controller such that the bleed system controller can determine the electronic control signals to send to torque motors 264a-264c to achieve the desired bleed air pressure from bleed air conditioning system 234. Valve position sensors 274a-274c directly measure the positions of bleed valves 256a-256c to provide valve position information to the bleed system controller such that the bleed system controller can more quickly and accurately adjust torque motors 264a-264c to produce the desired bleed air pressure. By closely coupling the feedback control information provided by valve position sensors 274a-274c with the accurate adjustment of torque motors 264a-264c, the bleed system controller provides better control with reduced control oscillations) and further Army teaches the desired pressures can be lower than the pressures at which the bleed air ports provide the bleed air ([0029] For example, when bleed air is desired at pressures less than that of intermediate pressure bleed air line 28, torque motor 264a modulates the supply air from pneumatic supply line 250 to pressurize pneumatic control line 248a such that pneumatic actuator 258a closes bleed valve 256a, preventing high pressure air from flowing through bleed valve module 244. Bleed air pressure is provided by intermediate pressure bleed air line 28 and controlled by modulating bleed valve 256b by torque motor 264b via pneumatic control line 248b and pneumatic actuator 258b).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the aircraft air management system of Army to provide a first valve being adjustable among adjustable among a first plurality of valve positions to control air flow, the first plurality of valve positions comprising at least a first open position and a first closed position and the second valve being adjustable among a second plurality of valve positions to control air flow, the second plurality of valve positions comprising at least a second open position and a second closed position to facilitate providing reducing the pressure of the bleed air at the bleed port to the desired bleed air pressure as needed.
Army as discussed above does not teach wherein the closed loop control is provided between 250 Hz and 10 kHz.
Marti teaches that the frequency of a closed loop controller is a results effective variable that depends on the systems (the system being controlled) natural frequency (page 4 “The sampling period h, beyond conforming to the Shannon sampling theorem [SHA48], can be chosen following one of various rules-of-thumb, depending on the desired performance of the closed-loop system and the dynamics of the plant to be controlled. An accepted rule-of-thumb is that the sampling frequency should be 4 to 20 times the system’s cut-off frequency (which is usually approximated by the system natural frequency ωn). See [AST97] for further discussion on the selection of the sampling period”) and which controls the performance of the closed loop controller (see MPEP 20144.05 II A “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Army so as to operate the closed loop controller so as to provide closed loop control with the recited frequency between 250 Hz and 10 kHz since has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955);  MPEP 2144.05
Army in view of Marti as discussed above does not teach wherein the first and second controllers are local controllers.
Massoni teaches a distributed control system (see Fig. 1) for a plurality of identical components (the subsystems of Massoni analogous to the actuators and valves of Army) with each feedback controller (smaller circles shown in Fig. 1) communicating with is local component and with each adjacent controller and component (see Fig. 1)
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the aircraft air management system of Army in view of Marti so as to modify the bleed system controller to comprise a first controller being programmed to provide the first target control reference to the first local feedback controller and a second controller being programmed to provide the second target control reference to the second local controller to reduce the complexity of controller design (Page 135 “We have shown that the complexity of the design problems, with respect to a centralized controller, is reduced by a factor n or even n2 in certain cases”).
Army in view of Marti and Massoni as discussed above does not teach wherein the first and second local controllers are local feedback controllers.
Dehner teaches that “Using feedback in closed-loop systems improves control by automatically adjusting the controller output to reduce the error. This helps reduce the effects of dynamic disturbances. Feedback also adds stability to an unstable process, ensuring a repeatable and reliable control loop”.
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the aircraft air management system of Army in view of Marti and Massoni so as to modify the first and second local controllers to be feedback controllers to provide controllers that reduce dynamic disturbances, enhance stability, to ensure repeatable and reliable control.
Army in view of Marti, Massoni, and Dehner as discussed above does not teach wherein the second target control rate is a target flow rate.
Efunda teaches that flow rate and pressure are related to each other deterministically for a given flow geometry (for a given fluid and given conduit, pressure determines flow rate and vice versa) (see pages 1-3)
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the aircraft air management system of Army in view of Marti, Massoni, and Dehner with Efunda so as to provide the second target control rate as a target flow rate since it has been held that it is an obvious extension of prior art principles to  perform a simple substitution of one known element for another (flow rate for pressure as a second target control rate) to obtain predictable results (flow rate determines pressure and pressure determines flow rate, as such one can be substituted for the other); KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (B).
Regarding claim 10, Army in view of Marti, Massioni, Dehner, and Efunda teaches the invention as discussed above.
Army as discussed above also teaches wherein the first local feedback controller is programmed to control a position of the first valve among the first plurality of valve positions based on the first target control reference and the first signal.
Regarding claim 11, Army in view of Marti, Massioni, Dehner, and Efunda teaches the invention as discussed above.
Army as discussed above also teaches wherein the first target control reference is a first target position of the first valve.
Regarding claim 12, Army in view of Marti, Massioni, Dehner, and Efunda teaches the invention as discussed above.
Army as discussed above also teaches wherein the second local feedback controller is programmed to control a position of the second valve among the second plurality of valve positions based on the second target control reference and the second signal.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Army in view of Marti, Massioni, Dehner, and Efunda
Regarding claim 21, per the rejection of claim 1 supra, Army in view of Marti teaches “a distributed environmental control system for an aircraft, comprising:  an environmental control system pack; a first local control unit comprising: a first sensor operable to provide a first signal, a first valve having a first inlet fluidly coupled with the bleed air port via a first conduit and having a first outlet fluidly coupled to a second valve, the first valve being adjustable among a first plurality of valve positions to control air flow, the first plurality of valve positions comprising at least a first open position and a first closed position, and a first local feedback controller operable to receive a first target control reference, the first local feedback controller operable to actuate the first valve based on the first target control reference and the first signal, wherein the first signal is indicative of, a first flow rate, of bleed air within the first conduit between a bleed air port of a gas turbine engine and the first valve; and wherein the first local feedback controller performs a closed loop control between 250 Hz and 10 kHz to provide localized real-time control of the first valve via a first actuator, based on the first signal provided by the first sensor and a first target control reference; a second local control unit comprising: a second sensor operable to provide a second signal, the second valve having a second inlet fluidly coupled with the first outlet of the first valve and having a second outlet fluidly coupled to the environmental control system pack via a second conduit, the second valve being adjustable among a second plurality of valve positions to control air flow, the second plurality of valve positions comprising at least a second open position and a second closed position, and a second local feedback controller operable to receive a second target control reference, the second local feedback controller operable to actuate the second valve based on the second target control reference and the second signal, wherein the second signal is indicative of a second flow rate, of bleed air within a second conduit between the second outlet of the second valve and the environmental control system pack; wherein the second target control rate is a target flow rate and Army further teaches a controller (bleed system controller) being programmed to provide the first target control reference to the first local feedback controller and being programmed to provide the second target control reference to the second local feedback controller (see [0031] supra)
Army in view of Marti, Massioni, Dehner, and Efunda as discussed above does not teach the controller as comprising a first controller being programmed to provide the first target control reference to the first local feedback controller and a second controller being programmed to provide the second target control reference to the second local feedback controller in communication with the first controller.
Massoni teaches a distributed control system (see Fig. 1) for a plurality of identical components (the subsystems of Massoni analogous to the actuators and valves of Army) with each controller (smaller circles shown in Fig. 1) communicating with is local component and with each adjacent controller and component (see Fig. 1)
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the aircraft air management system of Army in view of Marti, Massioni, Dehner, and Efunda further with Massoni so as to modify the bleed system controller to comprise a first controller being programmed to provide the first target control reference to the first local feedback controller and a second controller being programmed to provide the second target control reference to the second local feedback controller in communication with the first controller to reduce the complexity of controller design (Page 135 “We have shown that the complexity of the design problems, with respect to a centralized controller, is reduced by a factor n or even n2 in certain cases”)
Regarding claim 24, Army in view of Marti, Massioni, Dehner, and Efunda teaches the invention as discussed above.
Per the rejection of claim 10 supra Army further teaches wherein the first local feedback controller is further programmed to control a position of the first valve among the first plurality of valve positions based on the first signal.




Response to Arguments
Applicant’s arguments have been considered and the deficiencies in the prior rejection have been addressed by the use of additional teachings from Massoni and the new reference Dehner, Efunda. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741